OFFICE   OF THE Al7ORNEY   GENERAL           OF   7EXAS
                          AUSTIN




Ronorablo L. R. Phomp8on
&Wf    Auditor


Doat Sir;




          38 us in reorlpt
lQC0, in whioh potlra$urr                      I to tha rtatum of
ryus common Oon*oltdatwl                       t 80. 11 In Taylor
County.
                                           act8 in forrrletter ot




                                            getit  loll6the
                                           oup thr two oaa-
                                        OoIrfaon  oon8olidatr6
                                      W    l6 the Xylf.   COW
                                      irtrlot HOG.llr      At
                                     088 wro mlbmlttr4      to
                            , %r$a    Coimon Yohool Diltriot
                            olastlo populationof 6s an6
                         n Sohool Dlatriot        80. 11 had a
                     polation      0r 847. There 4lrtrlotr
                     as pray84 for in tha petition8
                  riot       thw orratrd ha8 opsnted
      rlnor a8 a oomon ooasolidatrd mhool dirtriot.
            =It is thought by &me that  rhor  therm
      blatrlotr wora ipoupad u8 t&y wrs by the
      county mar& t&at    tbry form4 a rural high
Honorable L. B. Tho=96on, Pa.   3


      rohool dlrtrlot but after thrlr grouping
      the Iborl6 Comon Sob001 DI8triot Ho. 33
      loat ita Identity and 110sohool ram -in-
      talnod In that  dbtriot.  In faot, build-
      ing6 aid 6quIpms6t were all momd to th6
      2yllo ~ohool site.
            =~oOordlng to Art1016 e93t-A, PoblIo
      School Law of Terre,  It 606166to m6 that
      a raral high rchool dIetrIot of tha tyger
      nentlomd oorrLdnot hare boa& legally
      oreatod.
            "Tim qraotlon al60 arose a6 to whether
      n6 had’l,egallycreated a sohool dlatrlot;
      tharefon, wo aoked that th6 LogIrlatur6
      raildate ouoh di8trfot a8 orrntsd in 1933.
      So at thr Ssoond Call S6s6ion ot the Porty-
      fifth Loglslntuz’6Eiou~rMl1 Ho. 69, a
      valldatlag not ran pcresodtalld6tlnq the
      dirtriot no oreated.
               R51noe it WUB the de8lre of tha patrons
      of thasr tm sohool dI6trIct6 to hare or66t6d
      a common oonrolidat6d dlrtrlot and not a rural
      high.oo~oldI8trlot       and rl6oe ltwas the
      Iat~tlOn     Or tb   County Boat0 to oreate such
      a &latrlot, uo reel thit the atatua or the
      dI6trIct ohould be tbat.of s ooinumnoonrolldat-
      ed amriot.
           '*It 60oa6 tkit tbs coarltyBoardin its
      aotlon8 was riotoontrolled by any law glrtng
      thss the authority to aot ,a8 thay did. They
      aeamad to hare taken  it SOT granted that they
      had 8ueh authority tihenthey declared the d&q-
      triot8 so grouped.*
          At our request, yua hero al80 furnlebrrda oopy of
the minutor of the County Who01 Board dated hprll, 1933, at
whloh tha aborr nuntioned aotlon uua taken. Said alnutsr
read an r0u0w6:
           "Parties lntare8tod in the annexation of
      IbrrI6 to '6~110SON prearnt a8king that tho
      annexation ba not mado. After dlsouarlon of
                                                                   149


IbBOZdbl8 L. 8. Thoqwa,                Pago 3



       the matter i&r. 8. T. FOrgtieonmadO 6 notion
       that  the matter k dorrrrrd to 6m0 futum
      -J-g”*      The mtlonwaa   loot having no
                 yurthrr dIBCUO6iOa follorwd, SO-
      for ani 503O awlnet th8 pr0poaItlon.

             “After  duo 0QBBfdO~tfOB, rinaJmg that
       thr prtltlon from t&O Ibrrlr    Cozmo6 School
      Distrfot )38 bore thr signatures of a majority
      0r th6 ~~ualirf~arotsrr    In raid dl6trlot and
      ll6o had thr Sfg66tUreB of a majority Or tbr
      trUBtO~6    Of Said dirtriot t&id that  Said peti-
      tion   rar in all r6oprotr l6@       aa hating thr
      ar0errary not100 of a0ooptaaor la writing iron
      thr by110 CoaaolIQtOd Conuwn School Diatriot
      ill, 6fgB~d by a majority of thr members of
      the Board of TrUJtea6 of the w$116 Di6trlot,
      the Board of CoUnty Sok~ol TruJteca ot Taylor
      Couaty, Taxne pacssd the following order:
           'The potitloa of J. 3. Lovatt and others
      asking that the Iberia Camon School Dirtriot
      336 b6 aanorod to t& V;yllOCoa6olldatOd Dl6-
      trIOt fillbo gr&Od,     andtbat   ~bOrf6 Comrpo6
      Sohool DiBtriOt &38 I6 hereby aMOx       to th6
      'UylloConaolidatOd DiBtriOt    ill and that all
      t#rtitOr~         A01   lying   Within t&   bOUB&rfS#   Of
      both the Yiy116Coxmolidated District $11 and
      the Iberia  Comaon :i0hoolDlatrlot $36 be In-
      Oludod ln thr ivy110 ConmlldatOd Dirtrict $11
      and thO ruao Ohall by rOdot1m.l to ocaformrlth
      this Ordrr an4 shall bO imown a6 Wyllr Consoll-
      dated DI6trIot ill sad Ohallbo rurther ddfB66
      by Wt.6 and bound6 88 foUnd in Reoord of School
      Ddp.c+tfmor   Taylor county pago         Book
          .
                                             84, 1938, thI6 de-
               By lottor opfnIo6 dated Saauary
partment      adliard
                   the CouBty Sohool SupOrlntc%dOat of Taylor
Courrtytkmt baa64 upon t.h~tranrorlpt beice* this d*partnnat
at that tlum,   the l6hool df6trlot was not a oonsolldat6d oam-
zaon6ChOOl dirtriot and the writer expressed th6 opialon that
It wa6 a rural high 6ohooldi8trlot.      That lrttar apparently
arooe out or the faot that    tha Zylir School Diatriot had prr-
asntsd bonds to tblr   dopeirtmont ror apprmal and they w0r6
ro)sotad   boeauso th6 propOr authorltiba tad not o6llOd the
llOotIoa, ou0h ll60tfon hatlniJbaoa called undrr~tha law6
                                                                           150


Honorabla L. R. Thompson,         P666   4


applicable     to   ~n6OlidatOd    dI6triotr.
            Correepondonco in the off108 of tho Dopartmont
of Education reveals th a l tubaoquont to the above lOtIO6
by the Attorney   drnoral tho Fir& AMIrtant State Supor-
Intendant rdrlaod the County Superlatendont 0s Taylor
Couoty t&t I6 hi6 OpIBlon the dlrtrlat W66 not a oon-
6olIdated 6ohooldi6ttlat, rlmo the &iLtUtoB grorlding
the procedure ror consolidation had not been rollowl.
After further oorro6pondenco and oon8ultatlon with th6
rttoraay O6aoral*a orfi00 tbr tlrat A6616tant stat6 su-
geerintsndontreaffixmod hi6 o'9IaIoaby lottor dated April
11, 1958, t&t     a oonrolldatod diatrfot ~a# aot oroatoa
and cxjmcerd     the oplnlon that tha County Board had tol-
patha      procedure u-4 In orsating rural high 6ohool dir-
       . Ee adrfsod that    if a aa-    aon6olldat.d school
dlstrlot wa8 desired, such rural high school dl6ttrlct as
had been formd, If my, should be blsolrod and an election
orillodto oreate a ooaealldated diatriot under the proti-
6iOn6 Of ..iI’tiClS 2806, SeVi804 Glrll StatQt.6, 1925, md
that the bond6 be ro~tot.4.
           ?roatho rooorda before            us,   apparently no further
aotlon   ha6 bean taken.
          Conoolfdatcd dI6trIota are foraed upon tho approval
of 6 3naJorltyof the wallflod rotor6 in eaoh di6triOt     lffOOt-
ad, at an alootloa called for that purpo60. Tho lleotlon ro-
tuna sre oazwasrcd by tha oommfe6ioaer6~ OOUH and Bach oourt
declares the bletrlota consolidated. Se8 Artlolo 2806, Ro-
vloed Cl~ll St.3tut06, 1935. clearly the County Board Of
school Trusttea could SOt dlsrogard the p~OVI6lOlv Of the
Statute6 end r0rp a ca66olldatod df#triCt  Ia 'a cuaaaor unau-
thorlzed by law: We think tb OpIxiiOuof the Pirat ABBiBtaBt
State 3upcrlatoadaBt and the fOn!N OPlnl011by this deiartsont
in this rcspeot are comot.
            Rural high #ah001 di8trIoto are foraod by ogrouplng*
and %moxatlon*      uadiw +tlolo 2922a. RotIaod Civil atatutor,
1925. Xaoh of t bsso ooaaon 6OhooL.dl8trIots ha     a aohola6tio
p0opulatfoa  of 1066 than roar h9rrdr.a (+oO),and if any author-
ity orIstod at all, oould haro bean "group6b"to form a rural
kiiep sahool di6trict   by the County Board wftbout t& ~.666-
sity ot a rote of th0 pooplo, ooaarat of t& local truotoea
or any othr action 0u the pwt oi the 9o0oplore6Iafag In
said dirtriot. gou stat0 that     no 001 intended to oroato a
IioaorabloL. R. Thompson, Paga 8


rural high aohool dlatrlot and dib aot want ouoh a dirtrict.
Prointha rooord before M we think you ue oorreot in thlr
rtakaont and 8ft8r a oarrrul 8oamh of the Statuttrrin
fOrOa 6t thr tip8 the County 3oard acted, ~8 h-8 oome to
th8 WllOh8iOn that    th8 i?QUd attWlpt8d t0 fO~OU a SttitUta
which authorized   thr d8taOharat of territory frm on8 die-
trfot 8ita eaaeratloa to another; ln other *orddo, 8 ch8a~e
or boundary betwoon two ooatfsuour ai8triOt8.

              AQt8 1929, U8t trgi8l4tUre, Firat C811d      2k8810Br
p. 106, oh. 47, 88 amended, AOt8 1931, 4Ead tegi818tUre, p.
 235, eh. 140, MO. 1 (app8arlng a8 Artial8 2742-F, Vernon18
‘hXa8   CiVil   S-tot88 2riOr t0 it8 OIWlldp8Utby AOt8 1935,
44th Lagl8latare, p. 790, ah. 339, 8eo. 2) provided in Soo-
tlon 1 that the County Board ci TrU8tCe8 rhould have author-
ity when petitioned, to dstaoh territory iron on8 8ohool
dl8triot and aaau it to snother, provided the 2oard of Tnw-
t8e8 oi th8 dirtriot to which the annexation WE8 to be ilrade
approrrd the transfer. xi th8 territory attachad.nhoQld ef-
oe8d ten par oeat (10%) of the entire dlatriot the ~p8tition
W(r8 r8qufrOd    to be 8i(@XSd by a CllijOritr Of th8 'ZZU8kO8 snt
of the qualified toter8 or the dietrlat rmn         which the turl-
tory ua8 taken. Dpoa reoeipt af tmoh petltion 8IId won notioa
of'th8 approval in ~rltlng by’the Board Oi TrUst808 t0 whioh
ths territory wall to be adaed, the County TrPotee8 odrd au-
thorized to 9ass i.ta    ordsr traart8rrlng aafd turitory    aad
redeflalag the boUndaria Oi the di8triOt8 8rr8Ot8d.          It -8
rnrther provided that no 8ekmo~ aistriat 8hoald br r8ducea to
8il U8a   Or lS88   tbaa   llioe   (9)   8pw0   ari188.

            Ceotioa 14,a8 aiucaded,provided ior ths d8tach-
dent of t8lTitOm  irOm 8CTOrd   CcWAt%yOUa   bi8triOt8 by th8
CoUaty Board Or TrU8tes8 sod aUthOriZ8d    th83 t0 Orsate th#I'e-
from a new inoorporatad or wmaoa 8ohool d 18tttlOt.
              Our eonolaalon that the Trurtee8 ware attempting
to oonsolidate th8 di8triOt8 k qUO8tiOXlunder        thr aborl
Stutute ir baaed apon th8 raOt that the miaate8 rhow that a
prtltion     8f@8d by a 8taJorityor the quellfled Voter8 Or
tha fbetfs ilohool District W&8 presented, thst 8da       petition
8lw      bore th8 8iglratWeC   Or d SUjOrity Of th8 Tm8tW8   Of
said dirtriot ad further tht it OoUtailledtha %8Od488rJ*
wtiO8 0r 8ae89taac8 in writins ma          the 7~118 s&o01 Dir-
trlot 8ign8d by a maJority or the member8 of the Board 0r
TrU8t888.      iiidently th8 Board of Trunteas 8OIIllid8r8d thesa
matter8 nsoasrary      to th8ir aotloa and y8t no 8uoh rewirrment
i8 pl'e88nt in “lJl%NQil@ 00-D             8OhcOl dirtrIOt   with   a
Eoaorable t. B. Tho~8jmon,P8ue 6


8OhOla8tiO population  1OSS than fOUr hundred (400) IUiAOr
ArtIolr 292% whloh authorlzr8 the orerrtloaof rural hia
8OhOO1d  iBtriOt8. 1x0oannot b8 eertaln it-oath0   raotr
b8iOM   UI that this 18 true but it doa8 t8ad t0 8oppOrt
the ooaolu8ion that there ~08 not an attempt to oreate a
rural high 8OhOol dI8trlOt. Thr taot that tromtho data
Or the action by th8 CoUUtJ   ROUd Utttilth8 pr888t   tim
tho d18trlot ha8 ~b8anoporat8d a8 a 0Oa8011dateA distrlot
would aho 8upport thr ooaolo8ioa that there w118 an 8ttsqt
to asat    8 rUr81 high 8OhOO1 di8triOt.

             The Validrti~ 80t to whloh JOU ref8r in four
letter appe8r8 a8 EUU~O Bill HO. 59, Ch8ptOr 23, AoU 4Sth
Legislature,    Eeooad Call06 Sm8lon, Page 1898, and read8
a8 r0u00rs:

           Y3eotioa 1. T&t the Wy110 ConrolIAateA
     CoprppoaSOboA Di8triOt lo. ll or Taylor County
     a8 llsrged bt ordrr ot the Couaty Bard of
     ikhool TruetOe or Taylor County paurd and
     adopt86 on the 8th day of April, 193S annexing
     Ibor18 CozmOn SOhoOl D18trIOt No. 38 to said
     Wrlla COnaoliAated Comaon Sah001 D18trlctno.
     11 In re8ponoi to a p4tItloa signed by a major-
     itt Of the M8lb8r8 Or th8  ward Of ‘PrU8t808 Ot
     said IborI8 Common Bchool DilrtrlotHo. 98 aad
     by a majority Ot the NU.fIeA    TOtet8 in 8aiA
     dirtriot ana by 6 loajorlt~ of the ple!&er8 0r
     thr Baard oi TrU8tW8 or ivylIeCoxmolldatod
     Common Bohool DLtriOt MO. 11, be and the
     8apI 18 in all r88JWOt8 ralIdat8d and 0Wfil-m.d.
          wSeotIoa 2. T&it  the mat.8 and bound8 0r
     wy11r con00udatoa cormponsoho    Di8triot no. 11,
     Taylor CoUntya Texar are and ehall hereaatter bo
     ilxed aaa drror1b86 a8 fOilOW81" (Hero fO11OW8
     tb 08t88 ad bouadr Or aald di8trIOt)
          Seotion 3 purport8 to vaIldaN the rrrnlt of aa
018OtfOU ror the a88UniptiOU 0r the bonded inaebteane88 w’prlor
to the fonatfon of the   pt88Mt Xyli. Coasolldatwl COSmOa
Sob01 Dilltriot No. urn aad to authOrir.8 the i88aanae at Oer-
tala bond8 and tim Isrr or tarerr.
          Thi8 Xot 8UpQOrt8 OOT -lkOlU8fOn that t hOt8 Wa8 00
lnteatloa or attempt to form a rural hl&h rahool dirtriot.
              sin08   th8 L8gf8lnture   5al not by 8paalal law   oneto
Honorable L. B. Tboap~on, Pago I


or validate attsapt8d oreation8 of 8OhOO1 dirtriots the
~roregoIngdot 18 olearly anoon8tItutlonal and did act ar-
i8Ot the legal 8tatU8 Of th8 dlatrlot. T8X88 COn8titutiOn,
hJtIole 7, i;eotlonS, stlole 3, Lootion 53; Trltter f.
;!88t (nit IVfUSrd) 6s s. L. (2d) 414; ~rownflela T. Toa-
gate, (T.C.A.) 109 S. 'h. (2d) 352.

             Aat8
                1938, 44th Llgi8btU8,      3rd Called Se88iOll,
Page 1992 (Art. 292%-l, Voraoa*8      TaXa  CIVIl Statatem) 18
a general ralldatbq aot ralidatIn& thr notion Or County
3oflda *in orratlad or attwtlag       to areate oon8olIdat8d
rural high 8ohooldiatrIot8*.       From the rooord brioro ~8,
howover, we oannot with any Argrw of oertalnty AetermIao
that the County  Board in thi8 itutanoe    ~88 attemgtfng   to
oreate a ~aoarolidat8d r9ral high 8OhOOl di8trf8t."
             It     18
                our OpInIoa that the Lb8ri8 Conron Sahool
Di8trfOt    wa8  ralldly annoxed to tho Wylie Johool DIE
                    not
trlot or tb two dl8trIotr QOn8Olfbat8A uo er to i0m a de
Jurr iuylleCoznon Coruolldatod Sob001 InoUAIlrg tho t8rrltory
Or the Iberi8 GOiSWn 30hOO1 Di8triOt.

          Ba8ed O$iOO th. MOOtd  bdOM  U8 W. Ue  Or th8
0pInIon that the Wylie Cozmoa Cooaolldated Sabool DLtrIot,
Iaoludingthe terrltary of the IbeT; Coisaion Sob001 DI8trIot,
is not a rural high soh001  dl8trIot.
               The .8t8tUi      Of    thi8   district ba8 kin     in qU8StiOn
sSno*     193;3,and ha8 bean a 8o~rae              of Alft8r8aoe 0r oplaloa In
the oommualt$o8 ror noveral f8ar8, harIng bera oalled'to thr
attontlQ.qn     0tpk8      AttOt-lt8t      Gea8ral's Departwit 8nb tlm Demrt-
meat     of EAuoatlQn 8eT8Ml tflt88,th830 depart-at8 having
raled that the aotloa oi the Couaty Board was rofd inroiar
a8     It attempt04 to oroat a OOn8OlIdated dlstrlot whioh’you
8tciteth8 &WO910.de8lre.                   1sodoubt th18 dirtriot will In thr
ruture     attempt     to lrsuo bond8 or take          othor aotloa whloh dll
depoad upon th8 relidlty of the aotlon oi th8 County Board la
1933. 88 thfBk          the advia Or tb6 First           A88i8tMt      sate   SUpsr-
Int8nAant M8 approprlatr'and timely Air8a, wherrla it wa8 re-
oomemdea that proper aotlon be taker under the grneral law
to obviate th8 dlffioulty                  OOlkO~XliB&tbe 8tatU8 Of tb8e di8-
trlat8.

                                                    Your8 very trUly
APPRC'ETAPR. 8, 1940


ATTORNEY GENERAL 03?TmS                      w
ccc:Rs